Citation Nr: 0809357	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 05-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for intervertebral disc 
disease of the lumbar spine.

2. Entitlement to service connection for degenerative joint 
disease of the left elbow.

3. Entitlement to service connection for a left ankle 
condition.

4. Entitlement to service connection for a left foot 
condition.

5. Entitlement to service connection for a cervical spine 
condition.

6. Entitlement to service connection for hives.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
the claims on appeal.

In December 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDING OF FACT

Intervertebral disc disease of the lumbar spine, degenerative 
joint disease of the left elbow, a left ankle condition, a 
left foot condition, a cervical spine condition, and hives 
have not been shown to have been incurred in or aggravated by 
service.





CONCLUSION OF LAW

The criteria to establish service connection for 
intervertebral disc disease of the lumbar spine, degenerative 
joint disease of the left elbow, a left ankle condition, a 
left foot condition, a cervical spine condition, and hives 
have not been met. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. A March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. In an October 
2004 response to the RO's request for the veteran's service 
medical records, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were not 
on file and were likely destroyed by fire. In this situation, 
VA has a heightened duty to assist the veteran in development 
of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). In May 2007, the RO made a formal finding that the 
veteran's service medical records were unavailable and stated 
that the records had been requested from the NPRC and the 
veteran had been requested to submit any records in his 
possession; however, no records were available. In a May 2007 
letter, the RO informed the veteran that his service medical 
records were unavailable and requested that he submit 
alternative records to show that he incurred an injury or 
disease in service. 

During his December 2007 Board hearing, the undersigned 
engaged the veteran in a lengthy colloquy towards 
ascertaining if there was any further information that could 
substantiate the claims. See Stuckey v. West, 13 Vet. App. 
163 (1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)). 

Inquiry was directed towards the veteran had any contact with 
any of his fellow former service members (including through 
Internet research); letters to or from family members or 
friends with contemporaneous information regarding the in-
service incidents; post-service employment physical 
examinations and medical records; and other relevant 
information. In substance, the veteran testified that he had 
no further evidence to submit, as the information was either 
destroyed or not available. The veteran was afforded an 
additional period of 30 days within which to submit any 
further information. However, no further evidence was 
submitted.  

Therefore, the heightened duty-to-assist has been met here, 
as the evidence reflects that further efforts to obtain the 
veteran's service medical records would be futile, see 38 
C.F.R. § 3.159(c)(2) (2007) (VA will end efforts to obtain 
federal records where federal department or agency advises 
that requested records do not exist or custodian does not 
have them), and neither the veteran nor his representative 
have indicated any potential alternative sources of evidence. 
Evidence of record includes VA outpatient treatment records 
and private medical records, and a photo. Additionally, the 
veteran presented testimony at a Board hearing in support of 
his claims and the transcript of the hearing is of record.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.
Merits of the Claims

During the December 2007 Board hearing, the veteran stated 
that while he was in service, he fell from a tank and injured 
his lumbar spine, left elbow, cervical spine, left ankle, and 
left foot. He also testified that he came in contact with 
poison ivy while in service, which resulted in hives that he 
continues to get from time to time. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A. Lumbar Spine, Left Elbow, Left Ankle, and Hives

Regarding the veteran's left elbow, a November 1994 non-VA 
medical record from County of Santa Barbara Health Care shows 
a diagnosis of severe degenerative joint disease of the left 
elbow. Regarding the veteran's lumbar spine, a May 2002 non-
VA medical record from A.Z., M.D. shows the veteran 
complained of back pain for years and reported a back injury 
years ago. He also reported two subsequent injuries to the 
back after the reported initial injury. Another May 2002 
record shows a diagnosis of degenerative joint disease of the 
lumbosacral spine and rule out radiculopathy. A March 2003 
non-VA medical record from J.F., M.D. shows a diagnosis of 
relatively mild intervertebral disc disease at all levels of 
the lumbar spine. An August 2003 VA treatment record shows a 
diagnosis of back pain with suggestion of radiculopathy as 
well as a magnetic resonance imaging (MRI) suggestive of 
neural foraminal stenosis on the right at the level of L5-S1. 
Regarding the veteran's claim of service connection for 
hives, an April 2003 non-VA record from A.Z., M.D. shows the 
veteran complained of rash on both hands on and off for three 
weeks. The diagnosis was possible allergic dermatitis and a 
May 2003 record shows a diagnosis of rash. Regarding the 
veteran's left ankle, a June 2004 non-VA treatment record 
from A.Z., M.D. shows the veteran injured himself in a fall. 
The diagnosis was left ankle pain. June 2004 MRI results 
reveal an osteochondral injury of the talus and a torn 
anterior talofibular ligament and diffuse soft tissue edema 
of the left ankle.

Based on the above evidence, the veteran has current 
diagnoses of the lumbar spine, left elbow, left ankle, and a 
skin condition (claimed as hives). The remaining question, 
therefore, is whether there is evidence of an in-service 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disabilities and 
the in-service disease or injury.

As noted previously, the veteran's service medical records 
are unavailable and are not of record. The veteran submitted 
photos of him standing beside a tank, which he asserts is the 
type of tank from which he fell while in service. Although 
the veteran has submitted these photos, there is no evidence 
that the veteran actually fell from this tank while he was in 
service. Therefore, the veteran has not submitted any 
alternative evidence showing that he incurred any injuries or 
disabilities in service to the lumbar spine, left elbow, left 
ankle, and a skin condition (claimed as hives).

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current disabilities of the 
lumbar spine, left elbow, left ankle, and skin and his 
service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's lumber 
spine disability, left elbow disability, left ankle 
disability, and skin disability to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first complaint of a left elbow disability is shown in 
November 1994, and the first complaint of a back disability, 
left ankle disability, and a hives disorder is shown a May 
2002 record and medical records thereafter. These complaints 
and subsequent diagnoses are approximately 36 years after the 
veteran's separation from service (regarding the veteran's 
left elbow) and 44 years after the veteran's separation from 
service (regarding the veteran's lumbar spine, left ankle, 
and hives disorder). This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claims 
that his current lumbar spine, left elbow, left ankle, and 
hives disabilities resulted from his service. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). In 
addition, as the veteran's intervertebral disc disease of the 
lumbar spine and degenerative joint disease of the left elbow 
manifested more than one year after his discharge from 
service, service connection for these disabilities on a 
presumptive basis due to chronic disabilities is not 
warranted. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for intervertebral disc 
disease of the lumbar spine, degenerative joint disease of 
the left elbow, a left ankle condition, and hives is not 
warranted. Therefore, as the preponderance of the evidence is 
against the claims, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Cervical Spine and Left Foot Disorder

The veteran has claimed service connection for a cervical 
spine condition and a left foot disorder. However, there is 
no evidence in the record that the veteran has the 
disabilities for which he is claiming service connection. In 
this regard, the medical evidence of record is devoid for any 
complaint, treatment, or diagnosis of a cervical spine 
condition or a left foot disorder. Therefore, the veteran has 
not been shown to have a current disability of a cervical 
spine condition or a left foot disorder. As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. § 1131. Hence, where, as here, 
there is no competent medical evidence establishing that the 
veteran has the disabilities for which service connection is 
sought, there can be no valid claims for service connection 
for those disabilities. See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Hence, service connection for a cervical spine 
condition and a left foot disorder must be denied.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for intervertebral disc disease of the 
lumbar spine is denied.

Service connection for degenerative joint disease of the left 
elbow is denied.

Service connection for a left ankle condition is denied.

Service connection for a left foot condition is denied.

Service connection for a cervical spine condition is denied.

Service connection for hives is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


